EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Laureanti (Reg. No. 50,274) and Jonathan Sterrette on 1 August 2022.

The application has been amended as follows: 

1. 	(Currently Amended) A system, comprising:
two or more communication devices; and
a cloud system comprising a database and a computer comprising a processor and memory, the cloud system configured to generate a presentation space in which the two or more communication devices participate by:
	generating, by the computer, a presentation space; 
	transmitting requests to join the presentation space to the two or more communication devices;
	storing in the database 
	transmitting the presentation space to the two or more communication devices;
	detecting chat messages transmitted between the two or more communication devices;
	monitoring, by the computer at an interval of time, the two or more communication devices for screenshot capture commands; 
	detecting, by the computer in response to the monitoring, the screenshot capture commands transmitted by one of the two or more communication devices to the cloud system 
after detecting, by the computer, a screenshot capture command transmitted by one of the two or more communication devices to the cloud system 
delaying, by the computer, storing of one or more screenshots in the database for a period of time that provides for a user associated with the communication device to evaluate the one or more screenshots; 
deleting, by the computer, the one or more screenshots or storing the one or more screenshots in the database in response to an instruction from [[the]] a user; and   
	displaying, by the computer, one or more screenshots in the presentation space. 

2.	(Original) The system of Claim 1, further comprising, after displaying screenshots in the presentation space:
detecting subsequent chat messages transmitted between the two or more communication devices; 
 detecting subsequent screenshot capture commands transmitted by one of the two or more communication devices to the computer;
recording one or more subsequent screenshots; and
displaying one or more subsequent screenshots in the presentation space.

3.	(Original) The system of Claim 2, further comprising the computer, after recording one or more subsequent screenshots and before displaying one or more subsequent screenshots in the presentation space: 
annotating the one or more subsequent screenshots with additional text.

4.	(Original) The system of Claim 3, further comprising the computer, after annotating the one or more subsequent screenshots with additional text and before displaying one or more subsequent screenshots in the presentation space:
selecting one of the two or more communication devices to which to display the one or more subsequent screenshots in the presentation space. 

5.	(Canceled) 

6.	(Original) The system of Claim 4, further comprising the computer, after displaying one or more subsequent screenshots in the presentation space:
emailing one or more subsequent screenshots to at least one of the two or more communication devices. 

7.	(Original) The system of Claim 1, wherein each of the two or more communication devices comprises a communication device selected from the list of:
a computer; 
a tablet computer; and
a smartphone.

8. 	(Currently Amended) A computer-implemented method, comprising:
generating, using a cloud system comprising a computer comprising a processor and memory, a presentation space in which two or more communication devices participate;
transmitting requests to join the presentation space to the two or more communication devices;
storing in the database 
transmitting the presentation space to the two or more communication devices;
detecting chat messages transmitted between the two or more communication devices;
monitoring, by the computer at an interval of time, the two or more communication devices for screenshot capture commands;
detecting, by the computer in response to the monitoring, the screenshot capture commands transmitted by one of the two or more communication devices to the cloud system 
after detecting, by the computer, a screenshot capture command transmitted by one of the two or more communication devices to the cloud system 
delaying, by the computer, storing of one or more screenshots in the database for a period of time that provides for a user associated with the communication device to evaluate the one or more screenshots;
deleting, by the computer, the one or more screenshots or storing the one or more screenshots in the database in response to an instruction from the user; and
displaying, by the computer, one or more screenshots in the presentation space.

9.	(Original) The computer-implemented method of Claim 8, further comprising, after displaying screenshots in the presentation space:
detecting subsequent chat messages transmitted between the two or more communication devices; 
 detecting subsequent screenshot capture commands transmitted by one of the two or more communication devices to the computer;
recording one or more subsequent screenshots; and
displaying one or more subsequent screenshots in the presentation space.

10.	(Original) The computer-implemented method of Claim 9, further comprising the computer, after recording one or more subsequent screenshots and before displaying one or more subsequent screenshots in the presentation space: 
annotating the one or more subsequent screenshots with additional text.

11.	(Original) The computer-implemented method of Claim 10, further comprising the computer, after annotating the one or more subsequent screenshots with additional text and before displaying one or more subsequent screenshots in the presentation space:
selecting one of the two or more communication devices to which to display the one or more subsequent screenshots in the presentation space. 

12.	(Canceled) 

13.	(Original) The computer-implemented method of Claim 11, further comprising the computer, after displaying one or more subsequent screenshots in the presentation space:
emailing one or more subsequent screenshots to at least one of the two or more communication devices. 

14.	(Original) The computer-implemented method of Claim 8, wherein each of the two or more communication devices comprises a communication device selected from the list of:
a computer; 
a tablet computer; and
a smartphone.

15. 	(Currently Amended) A non-transitory computer-readable storage medium embodied with software, the software when executed configured to:
generate, using a cloud system comprising a computer comprising a processor and memory, a presentation space in which two or more communication devices participate;
transmit requests to join the presentation space to the two or more communication devices;
	store in the database 
transmit the presentation space to the two or more communication devices;
detect chat messages transmitted between the two or more communication devices;
monitor, by the computer at an interval of time, the two or more communication devices for screenshot capture commands;
detect, by the computer in response to the monitoring, the screenshot capture commands transmitted by one of the two or more communication devices to the cloud system 
after detecting, by the computer, a screenshot capture command transmitted by one of the two or more communication devices to the cloud system 
delay, by the computer, storing of one or more screenshots in the database for a period of time that provides for a user associated with the communication device to evaluate the one or more screenshots;
delete, by the computer, the one or more screenshots or store the one or more screenshots in the database in response to an instruction from the user; and
display, by the computer, one or more screenshots in the presentation space.

16.	(Original) The non-transitory computer-readable storage medium of Claim 15, wherein the software when executed is further configured to, after displaying screenshots in the presentation space:
detect subsequent chat messages transmitted between the two or more communication devices; 
 detect subsequent screenshot capture commands transmitted by one of the two or more communication devices to the computer;
record one or more subsequent screenshots; and
display one or more subsequent screenshots in the presentation space.

17.	(Original) The non-transitory computer-readable storage medium of Claim 16, wherein the software when executed is further configured to, after recording one or more subsequent screenshots and before displaying one or more subsequent screenshots in the presentation space: 
annotate the one or more subsequent screenshots with additional text.

18.	(Original) The non-transitory computer-readable storage medium of Claim 17, wherein the software when executed is further configured to, after annotating the one or more subsequent screenshots with additional text and before displaying one or more subsequent screenshots in the presentation space:
select one of the two or more communication devices to which to display the one or more subsequent screenshots in the presentation space. 

19.	(Canceled) 

20.	(Original) The non-transitory computer-readable storage medium of Claim 18, wherein the software when executed is further configured to, after displaying one or more subsequent screenshots in the presentation space:
emailing one or more subsequent screenshots to at least one of the two or more communication devices. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144